Citation Nr: 0929734	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

At the outset, the Board notes that the Veteran has 
separately raised the issues of entitlement to service 
connection for anxiety and PTSD.  Those issues were denied in 
unappealed rating decisions dated in March 2006 and June 
2007, respectively, and therefore, they are not for appellate 
consideration here.

The Board further notes that an appeal of the RO's denial of 
service connection for erectile dysfunction as secondary to 
the service-connected diabetes mellitus, has been rendered 
moot by the RO's August 2007 rating which granted that claim 
in full.  This issue is thus no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for depression, to 
include as secondary to service-connected disabilities.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Veteran argues that he has depression that had its origin 
in service, or is due to service-connected disabilities, 
which include diabetes mellitus, type II, residuals of a 
knife wound, peripheral neuropathy (lower extremities), 
carpal tunnel syndrome, erectile dysfunction, inguinal hernia 
(post-operative), and vascular insufficiency (lower 
extremities).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be awarded where the evidence 
demonstrates that a current disability is proximately due to 
or the result of another service-connected disability. 38 
C.F.R. § 3.310(a).  Moreover, additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Establishing service connection on a 
secondary basis therefore requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

The Board also notes that VA regulations require VA to 
provide a medical examination or obtain a medical opinion 
based on the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records show that the Veteran was referred 
for a psychiatric consultation in June 1969.  The Veteran was 
reportedly experiencing "a great deal of anxiety and 
nervousness."  The examiner attributed it, in part, to 
personality conflicts within his unit and family problems.  
The Veteran reported that he had taken drugs in an effort to 
cope with his emotional problems.  No psychiatric disease was 
ultimately diagnosed at that time; however, the examiner did 
recommend further psychiatric consultation.  In this regard, 
the service records do not indicate that additional 
psychiatric treatment was sought, and psychiatric evaluation 
was normal upon separation in April 1970.  

Post-service medical records reflect treatment for depression 
since at least 2004, and possibly as early as 1996.  In this 
regard, the Veteran reported that he was hospitalized at the 
VAMC-Memphis (Ward 1C) in 1996 or 1997 for 
depression/suicidal ideations.  Such VA hospitalization 
records have not yet been obtained and associated with the 
claims file.  This should be accomplished upon remand.  

More recently, in June 2004, the Veteran was again 
hospitalized at the VAMC-Memphis with chronic suicidal 
ideations and significant disturbances in sleep, 
concentration, appetite, and energy level.  An Axis I 
diagnosis of depression, NOS, was provided.  

VA outpatient treatment records dated from July 2004 through 
January 2008 show continued treatment for major depressive 
disorder (MDD), with GAF scores ranging from 42 to 50, 
consistently.  

VA records also show that the Veteran has actively 
participated in a VA Day Treatment Center Program (DTC) for 
symptoms of depression since 2006.  

Based on the evidence discussed above, the Board finds that a 
remand is necessary to afford the Veteran a VA examination, 
which includes a nexus opinion on the question of whether he 
has depression that is attributable to his military service; 
and also an opinion as to whether any currently diagnosed 
depressive disorder is caused (proximately due to or the 
result of), or aggravated (causing a permanent increase in 
the basic level of pathology) by his service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any relevant VA treatment and/or 
hospitalization records from 1996 to 1997 
from the VAMC in Memphis, Tennessee.  If 
the search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

2.  The Veteran should be afforded a VA 
examination to ascertain the likely 
etiology of his depressive disorder.  The 
examiner should offer an opinion as to 
whether it is as least as likely as not 
that a depressive disorder began during 
military service, or is otherwise related 
to service.  

The examiner should also provide an 
opinion as to whether a depressive  
disorder has been caused or made 
chronically worse by any service-connected 
disability or disabilities, which include 
diabetes mellitus, type II, residuals of a 
knife wound, peripheral neuropathy (lower 
extremities), carpal tunnel syndrome, 
erectile dysfunction, inguinal hernia 
(post-operative), and vascular 
insufficiency (lower extremities).  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  The 
medical opinions must comply with this 
remand and the questions presented in the 
request, especially with respect to 
detailing any connection to military 
service and/or service-connected 
disability/disabilities.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems to be necessary, the 
record should be reviewed and the 
Veteran's claim of entitlement to service 
connection for depression, to include as 
secondary to service connected 
disabilities should be readjudicated.  If 
the decision remains unfavorable, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and an appropriate period of time 
should be allowed for response.   

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. JAEGER	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




